On Rehearing.
Reviewing once more this record, in the light of the adjudicated cases cited in the opinions filed herein, I have reached the conclusion that appellant has, in good faith, attempted to appeal from the interlocutory order of the trial court, overruling her plea of privilege, together with the final judgment on the merits; and, while there may be some ambiguity in the bond, yet, giving to it the liberal construction accorded to such instruments, Stroud v. *Page 720 
Ward, Tex.Civ.App. 36 S.W.2d 590, I am constrained to hold, as in the dissenting opinion that the bond is sufficiently clear to effectuate appeal of both the order overruling the plea of privilege and the judgment on the merits; and, under the authorities of Lakey v. McCarroll,134 Tex. 191, 134 S.W.2d 1016; Wilson v. Wilson, 137 Tex. 528,155 S.W.2d 601, venue on the merits is in Jack County, Texas.
Furthermore, it seems to be well settled that when there are defects of substance or form in an appeal bond, such defects are not jurisdictional and are waived by failure to present objections to the bond by motion within thirty days after the transcript is filed. Williams v. Wiley,96 Tex. 148, 71 S.W. 12; Pillow v. McLean, 126 Tex. 349, 88 S.W.2d 702; Roberts v. Stoneham, Tex.Civ.App. 31 S.W.2d 856; Neely v. Tarrant County, 132 Tex. 357, 124 S.W.2d 101; Keys v. Alamo City Baseball Co., Tex.Civ.App. 142 S.W.2d 694; 17 Tex. Law Review, Vol. 4, p. 482; Vernon's Texas Rules Civil Procedure 404, 430. In this case, no motion having been filed challenging the substance or form of the bond, and the bond on its face (supported by the records and briefs of the parties) showing conclusively that appellant has attempted to perfect appeal in the two separate appealable orders, we must hold that the bond is sufficient for the purpose of effecting the appeal in both the venue order and the final judgment.
Therefore, we think the trial court erred in overruling the plea of privilege; the judgment of the court below should be reversed, the plea of privilege sustained, the appeal on the merits dismissed for want of jurisdiction, and the case ordered transferred to the District Court of Jack County, Texas. Accordingly, appellant's motion for rehearing is sustained; the judgment affirming the action of the trial court heretofore entered is set aside, and judgment here rendered in accordance with the conclusion above expressed. The writer makes no comment on the merits of the case, realizing that such is the exclusive province of the court having venue thereof.